McCulloch, C. J. (Dissenting.) There was no -evidence to justify the finding that appellee’s ailment resulted from getting wet when she left the train at Va-ndervoort or from the failure of appellant’s servant to build a fire in the waiting room, and the verdict was based on mere -speculation as to -the cause of plaintiff’s -ailment. St. Louis, I. M. & S. Ry. Co. v. Hook, 83 Ark. 584, was -a border-line case — recognized as such by the judges of this court when it was decided — but in that case there was expert testimony -of a physician tending to show that the plaintiff contracted dr -developed pneumonia from exposure caused by negligence of the defendant. In the present case there was no -such testimony. No person testified that plaintiff’s illness resulted from getting wet or from failure to get to a fire. Smith, J., concurs in the dissent.